Exhibit 10.1

May 21, 2007

Mr. Eddie Fadel
600 Gold Canyon
Palm Desert, CA 92211

Re: Employment at Ashworth, Inc.

Dear Mr. Fadel:

In accordance with our recent discussions, we are pleased to confirm our offer
to you of a position with Ashworth, Inc. (the “Company”) upon the following
terms and conditions:



1.   Position; Reporting; Commencement: The position and title shall be
President and you shall report to the Chief Executive Officer. You shall
commence employment effective May 23, 2007. You will be required to observe the
Company’s personnel and business policies and procedures. In the event of any
conflict, the terms of this letter will control.



2.   Base Salary; Bonus; Reviews: You will receive a salary of $240,000 per
annum and be eligible for up to a 40% target bonus per annum with bonus payment
subject to the Board of Directors’ discretion and in accordance with any
applicable Bonus Plan, less applicable withholding and deductions. Salary is
payable every other Friday. Employees are given annual performance reviews in or
about May of each year which are a part of the bases for evaluating annual
salary adjustments.



3.   Business Expenses; Automobile Allowance; Clothing Allowance: You will
receive reimbursement for normal, ordinary and reasonable business expenses upon
your submission of receipts substantiating the expenses claimed in accordance
with Company policy. You will be entitled to an automobile expense allowance of
one thousand dollars ($1,000) per month to defray the cost of business
automobile expense. You will receive a Clothing Allowance in accordance with
Company policy.



4.   Stock Options: The Company will grant you 40,000 stock options to purchase
shares of the Company’s common stock at an exercise price equal to 100% of fair
market value of the common stock on the date of grant (i.e., the first day of
your employment). The options will be incentive stock options up to the limits
imposed by IRS regulations, with the balance being non-qualified options. The
options will vest over a two-year period, i.e., one-half vesting on the one-year
anniversary of employment commencement and one-half vesting on the two-year
anniversary of employment commencement. In the event of termination of your
employment by the Company without Cause (as defined below), the option vesting
for the foregoing will be accelerated. Vested options will be exercisable for
ten (10) years after the grant date (following termination of employment, the
options are only exercisable for 90 days if they are ISO’s and 180 days if they
are NQ’s, but in no case after 10 years from grant date). You have the
opportunity, subject to the Board of Directors’ discretion, to receive
additional stock options each year during the annual review process.



5.   Savings Plan: You will be eligible to participate in the Company’s 401(k)
Plan at the first entry date following the completion of three months continuous
employment with the Company. Under the current provisions, you will be eligible
as of October 1, 2007.



6.   Insurance Benefits: The Company will provide you with coverage under its
group medical, dental and life insurance policies as more specifically described
in the group insurance materials which will be provided to you upon your
commencement of employment. The cost of the medical and dental coverage will be
shared between you and the Company, depending on your plan and coverage
elections. Under the current provisions, you will be eligible as of June 1,
2007. In addition, you will be eligible for Ashworth’s Exec-U-Care health
benefits. This benefit reimburses you and your eligible dependents for medical
expenses not covered by your group major health plan or by any other group
health plan. The Company reserves the right to change, modify or eliminate such
benefits or coverages in its discretion.



7.   Residential Allowance: You will be entitled to a residential allowance of
two thousand five hundred ($2,500) per month for reasonable residential expenses
for a period of twelve (12) months. This amount will include housing and all
reasonable related expenses incurred. If you voluntary resign from the Company
within the first two years of employment, you agree to reimburse the Company for
all residential allowances paid to you.



8.   Severance: If you are terminated by the Company without Cause, and if you
deliver and do not revoke a fully executed release and waiver of all claims
against the Company in the form attached hereto as Exhibit A (the “Release
Agreement”), then, upon expiration of any applicable revocation period contained
in the Release Agreement, the Company agrees to pay you a lump sum as follows:



  (a)   If such termination occurs on or prior to your six-month anniversary of
employment with the Company, then the lump sum severance payment shall equal
twenty-five percent (25%) of your then-current annual base salary.



  (b)   If such termination occurs after your six-month anniversary of
employment with the Company but on or prior to your one-year anniversary of
employment with the Company, then the lump sum severance payment shall equal
forty percent (40%) of your then-current annual base salary.



  (c)   If such termination occurs after your one-year anniversary of employment
with the Company, then the lump sum severance payment shall equal fifty percent
(50%) of your then-current annual base salary.

The foregoing lump sum severance payment shall constitute the entirety of the
Company’s severance obligations.



9.   Confidentiality; Use of Licensed Software; Solicitation of Customers and
Employees; Return of Property; Termination: You acknowledge that, in the course
of your employment with the Company, you will have access to confidential
information concerning the organization and functioning of the business of the
Company, and that such information is a valuable trade secret and the sole
property of the Company. Accordingly, except as required by law, legal process,
or in connection with your employment duties or any litigation between the
parties hereto with respect to matters arising out of this agreement, you agree
that you will not, at any time during your employment with the Company or after
such employment, whether such employment is terminated as a result of your
resignation or discharge, disclose or furnish any such information to any person
other than an officer or director of the Company, and you will make no use of
any such information for your personal benefit.

The Company licenses the use of computer software from a variety of outside
companies and, unless authorized by the software developer, does not have the
right to reproduce it. You may use software only in accordance with the license
agreement, whether on local area networks or on multiple machines.

You agree that for a period of two years from the date of voluntary or
involuntary termination of employment, you will not directly or indirectly
(a) solicit, induce, or attempt to influence any person or business that is an
account, customer or client of the Company to restrict or cancel the business of
any such account, customer or client with the Company, or (b) solicit on your
behalf, or on behalf of a third party, any then-current employee or sales
representative of the Company or its affiliates, to leave his or her employment
with or sales representation of the Company or its affiliates; provided,
however, that nothing herein shall be deemed to prohibit a general employment
solicitation directed at the public.

You further agree that in the event of such termination, whether voluntary or
involuntary, you will not remove from the offices of the Company any personal
property that does not rightfully and legally belong to you and that you will
return on the date of your said termination, to an authorized representative of
the Company, any and all property belonging to the Company, including all copies
of confidential information. You also agree that you will provide passwords on
request for personal computer files.



10.   At-Will Employment. You understand and agree that you are being employed
for an unspecified term and that this is an “at-will” employment relationship.
This means that either you or the Company may terminate your employment at will
at any time with or without Cause or notice. This at-will aspect of your
employment, which includes the right of the Company to transfer, discipline,
demote and/or reassign, may not be modified, amended or rescinded except by an
individual written agreement signed by both you and the Company’s Chief
Executive Officer or Chairman of the Board. This letter sets forth the entire
agreement between the parties and there are no prior or contemporaneous
representations, promises or conditions, whether oral or written, to the
contrary.



11.   Definition of “Cause.” For the purpose of this agreement, “Cause” shall
mean:



  1.   Willful and deliberate refusal to comply with a lawful instruction of the
Board of Directors or of the Chief Executive Officer, which refusal is not
remedied by you within a reasonable period of time after receipt of written
notice from the Company identifying the refusal, so long as the instruction is
consistent with the scope and responsibilities of your position;



  2.   Your act or acts of personal dishonesty;



  3.   Your conviction of a felony;



  4.   Your violation of the Company’s policies and/or code of conduct;



  5.   Your violation of any confidentiality or non-competition agreement with
the Company or any affiliate of the Company; or



  6.   The willful engaging by you in misconduct which is injurious to the
Company.

This offer of employment is contingent upon the satisfactory completion of a
background check, verifying that the information provided by you on your
application and resume is accurate and correct. The Company reserves the right
to withdraw an offer of employment, or to terminate employment, at any time
based on information arising from the background check.

If you are in agreement with the terms of this letter, please sign and return
one copy to the Human Resource Department and retain one copy for your files to
effect the commencement of your employment. If you have any questions, please
contact me at your earliest convenience.

Sincerely,

ASHWORTH, INC.

/s/ Peter M. Weil
Peter M. Weil
Chief Executive Officer

ACCEPTED AND AGREED TO THIS
23rd DAY OF MAY, 2007

/s/ Eddie Fadel
Eddie Fadel

1

EXHIBIT A – RELEASE AGREEMENT

I, Eddie Fadel, hereby enter into this Release Agreement (this “Agreement”),
pursuant to Paragraph 7 of the letter agreement, dated May      , 2007, with
Ashworth, Inc., a Delaware corporation (the “Company”), in consideration for
which the Company shall make the severance payment as described in the letter
agreement (the “Employment Agreement”).

1. The date of my employment termination is      , and I have received a final
paycheck for all wages due, including all accrued vacation, through that date.
Other than the severance payment as described in my Employment Agreement, the
foregoing payments are the only amounts which I am entitled to receive from the
Company, and I hereby waive all other payments or claims for payments.

2. As consideration for the severance payment as described in my Employment
Agreement, I hereby release the Company, its successors, affiliates, directors,
employees and agents from any and all claims or lawsuits (including but not
limited to any and all claims or demands relating to salary, wages, bonuses,
commissions, stock, stock options, vacation pay, fringe benefits, expense
reimbursements, any and all tort claims, contract claims (express or implied),
wrongful termination claims, public policy claims, whistleblower claims, implied
covenant of good faith and fair dealing claims, retaliation claims, personal
injury claims, emotional distress claims, invasion of privacy claims, defamation
claims, fraud claims, attorneys’ fees claims, all claims arising under any
federal, state or other governmental statue, law, regulation or ordinance
including, but not limited to, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, the Family and Medical Leave Act,
the California Fair Employment & Housing Act, the California Labor Code, the Age
Discrimination in Employment Act of 1967 (“ADEA”), the Older Workers’ Benefit
Protection Act (“OWBPA”)) which I may have based either on my employment, my
termination, or any other event occurring prior to the date of this Agreement.
This Release is intended to settle any and all claims that I may have against
the Company. Accordingly, I waive any and all rights conferred under
Section 1542 of the California Civil Code, which provides: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release which if known by him must
have materially affected his settlement with the debtor.”

3. The foregoing release shall not serve as a waiver of my rights to (a) vested
benefits such as 401(K), (b) workers compensation or unemployment benefits,
(c) statutorily-required indemnification under California Labor Code
Section 2802, (d) the right to file a complaint or charge with the Equal
Employment Opportunity Commission, or (e) any other benefits, rights or claims
that cannot be released as a matter of law.

4. I acknowledge and understand my continuing obligation (a) to maintain the
confidentiality of the Company’s trade secrets, confidential and proprietary
information and (b) not to solicit customers, employees or sales representatives
of the Company and its affiliates, as set forth in Paragraph 8 of my Employment
Agreement. I also warrant and represent that I have returned all Company
materials as required in Paragraph 8 of my Employment Agreement.

5. I acknowledge that I fully understand my right to discuss this Agreement with
an attorney, and I have carefully read and fully understand this entire
Agreement, and I am entering into this Agreement voluntarily.

6.

2

I understand that I shall have twenty-one (21) days from the date of receipt of
this Agreement to consider this Agreement, I shall have seven (7) days following
the signing of this Agreement to revoke it in writing, and this Agreement shall
not be effective or enforceable until this revocation period has expired.

     
Dated:
  EDDIE FADEL
By:
 
   
Dated:
  ASHWORTH, INC.
By:
 
   
 
  Title:
 
   
 
   

3